Citation Nr: 1822816	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1971 to August 1981, in the United States Air Force.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, based on his written statements and their consistency with the available records, the Veteran is presumed exposed to herbicides in Udorn and Korat, Thailand during the Vietnam era.

2.  The Veteran has a current diagnosis of prostate cancer.

3.  The Veteran was diagnosed with coronary artery disease in 2000.  He currently suffers from residuals to include ischemic cardiomyopathy.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prostate cancer was incurred as a result of service.  38 U.S.C. §§ 1101, 1110, 1113, 1116, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, ischemic heart disease was incurred as a result of service.  38 U.S.C. §§ 1101, 1110, 1113, 1116, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected if they manifest to a compensable degree at any time after service.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Ischemic heart disease and prostate cancer are listed among the diseases presumed to be associated with Agent Orange exposure.  
38 U.S.C. § 1116(a)(2)(H); 38 C.F.R. § 3.309(e).  

The Veteran has claimed exposure to herbicides while stationed in Thailand.  VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VBA Adjudication Manual, M21-1, IV.ii.2.C.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies to the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1, M21-1, IV.ii.1.H.5.b.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b) (2012).

Merits of Heart Disease and Prostate Cancer Claims

In the Veteran's August 2014 Substantive Appeal, the Veteran stated that he was stationed in Udorn Air Base, Thailand from August 1972 to August 1973 and in Korat Air Base, Thailand from September 1974 to August 1976.  The Veteran stated that he was an Aircraft Refueler and in part he regularly provided fuel for fire-fighting exercises located at fire pits on the perimeter of the air base.  The Veteran's statements are consistent with Military Personnel Records and DD-214 located in the claims file, which reflect that he served in Udorn and Korat, Thailand during the Vietnam area as an Aircraft Refueler.  The Board credits the Veteran's statements and gives the Veteran the benefit of the doubt in finding that his service included the air base perimeter.

As such, the Board finds that the Veteran served near the air base perimeter in Udorn and Korat, Thailand during the Vietnam era.  Herbicide exposure is conceded on this basis.  See M21-1, M21-1, IV.ii.1.H.5.b.

An August 2013 VA examination confirms that the Veteran has a current diagnosis of active, prostate cancer.  

Giving the Veteran the benefit of the doubt, the Board finds that the Veteran has current residuals of ischemic heart disease.  VA treatment records dating from September 2013 note coronary artery disease in the problem list.  Private treatment records dated January 2012 note that the Veteran has a stent post-heart attack in 2000; current, mild ischemic cardiomyopathy was found upon examination.  In December 2008, diagnosis of coronary artery disease was found.

Based on the finding of in-service exposure to herbicides, prostate cancer and ischemic heart disease are presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection for prostate cancer and ischemic heart disease and the residuals therefore has been established.  
38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for ischemic heart disease is granted.

Service connection for prostate cancer is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


